Citation Nr: 0709754	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-05 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for tinea 
pedis and dyshidrotic eczema of the bilateral palmar surface 
and papular atopic dermatitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

By rating action in May 1998 service connection was granted 
for tinea versicolor and bilateral tinea pedis.  Both were 
assigned noncompensable ratings analogous to eczema.  
Diagnostic Code (DC) 7899-7806.

By rating action in March 2003 compensable ratings were 
denied for tinea pedis and tinea versicolor, now described as 
dyshidrotic eczema of the bilateral palmar surface and 
papular atopic dermatitis.  

Subsequently by rating action in December 2003, the rating 
for dyshidrotic eczema of the bilateral palmar surface and 
papular atopic dermatitis was increased to 10 percent, while 
the noncompensable rating for tinea pedis was continued.

Finally, by rating action in October 2005, the RO determined 
that in order to properly reflect the current level of 
disability of the veteran's skin disability the conditions 
would be combined under a single rating for tinea pedis and 
dyshidrotic eczema of the bilateral palmar surface and 
papular atopic dermatitis.  The RO determined that not doing 
this would result in pyramiding.  The combined rating for the 
disabilities of the skin was 10 percent.  The description of 
the issue on the title page is revised to reflect the RO's 
October 2005 rating determination.


FINDING OF FACT

Tinea pedis and dyshidrotic eczema of the bilateral palmar 
surface and papular atopic dermatitis is manifested by 
exfoliation, exudation, and itching involving an small 
exposed surface and extensive unexposed area; and, an 
affected area of 10 percent of the entire body, and less than 
5 percent of exposed areas affected, and no more than topical 
therapy required during the past 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinea 
pedis and dyshidrotic eczema of the bilateral palmar surface 
and papular atopic dermatitis have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.118, DC 
7806 (2002) and (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in May 2005 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a).  By letter dated in March 2006, the RO provided 
notice addressing the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The claim was readjudicated in an April 2006 
supplemental statement of the case.  Any defect in the notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal is 
harmless because the Board has determined that the 
preponderance of the evidence is against the claim.  Hence, 
any questions regarding what effective date would be assigned 
are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, to include providing 
VA examination, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claim.

Background
 
On VA examination in November 2002 the veteran reported a 
significant dermatophyte infection of his hands and feet 
during service which has been an ongoing chronic condition.  
He has treated it with multi antifungal ointments and oral 
Lamisil.  He denied steroid use.  He also reported chronic 
eczematic reactions.  He had no active disease on his hands 
currently.  He did complain of an itchy trash on the 
bilateral flanks.  Examination of the feet revealed 
hyperkeratotic plaques on the dorsal aspect of the right 
foot.  There was no evidence of scale.  The interdigital 
spaces lacked cutaneous findings and all 10 toenails were 
normal.  There was mild hyperkeratosis noted on the bilateral 
palms.  On the lower back extending to the bilateral flanks 
was an erythematous patch that was overlying crusted papules.  
There was no evidence of erythema, warmth, tenderness, or 
drainage, but there was mild pruritus.  The diagnoses 
included dyshidrotic eczema, bilateral palmar surfaces; 
atopic dermatitis (papular) on the posterior back and flanks; 
and a history of tinea pedis/tinea unguium.  The examiner 
opined that all the skin conditions were related to service; 
and, that the tinea pedis was probably incurred in service 
and masked the underlying hidrotic eczema.  

On VA examination in August 2005 the veteran reported a 
constant eruption of the plantar surfaces of his feet which 
he stated began in Vietnam as "jungle rot."  He had had 
continuity of treatment for a fungal infection of his feet 
and had had several oral treatment and antifungal ointments.  
He also reported developing a similar rash on his right cheek 
which prevented him from growing a beard.  He had local 
stinging and itching of the feet and his right cheek.  He had 
no functional impairment, no impairment of activities and no 
occupational impairment.  Examination of the skin disorder 
included the entire body.  This revealed an area of 1 percent 
of the exposed skin of the face involved.  The total surface 
body area affected was approximately 10 percent.  The 
eruption of the plantar surface of the feet was a minimally 
erythematous macular eruption with diffuse fine scale that 
was more prominent in the interdiginous space of the toes.  
There were several hypherthrophic eroded lesions of the left 
foot consistent with ruptured vesicles, and 3 or 4 intact 
vesicles.  There were several hyperpigmented macules 
consistent with post plantar hyperpigmentation.  There were 
no systemic or nervous manifestations.  Examination of the 
face revealed a small 5.0 cm by 5.0 cm area of alopecia, no 
erythema or scale noted.  The diagnosis was tinea pedis with 
tinea unguium and secondary exacerbated dyshidrotic eczema.  

The Board acknowledges that the veteran's claims file was not 
made available to the November 2002 or August 2005 VA 
examiners.  The Board observes that review of the claims file 
is only required where necessary to ensure a fully informed 
exam or to provide an adequate basis for the examiner's 
findings and conclusions.  See VAOPGCPREC 20-95; 61 Fed. Reg. 
10,064 (1996).  In this case, the Board finds that resort to 
the veteran's claims file was not necessary because the 
veteran provided an accurate account of his medical history, 
thus ensuring a fully informed examination.  In this regard, 
the Board observes that the veteran's account as related to 
each examiner essentially reflected the evidence of record at 
that time.  The Board also finds that resort to the claims 
file was not necessary for the examiner to provide findings 
as to the current symptoms of the veteran's service-connected 
skin disorder.

Of record are VA outpatient records dated from October 1997 
to April 2005.  Those record show treatment for blisters on 
the feet with mild tinea pedis noted.
 
Analysis

The veteran essentially contends that the current evaluation 
assigned for his tinea pedis and dyshidrotic eczema of the 
bilateral palmar surface and papular atopic dermatitis does 
not accurately reflect the severity of that disability.  
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994). 

Not all cases will show all of the findings for a specific 
rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. §§ 4.7, 4.21 (2006).  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2 
(2006).  Consideration of factors that are wholly outside the 
rating criteria provided by regulation is error.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
assigning the evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2006).   

Notwithstanding the provisions of 38 C.F.R. § 4.14, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

The veteran filed his claim for an increased rating for his 
service-connected tinea pedis and dyshidrotic eczema of the 
bilateral palmar surface and papular atopic dermatitis in May 
2002.  As noted the RO has evaluated this disorder under the 
provisions of 38 C.F.R. § 4.118, DC 7899-7806, for an 
unspecified dermatological condition rated by analogy to 
dermatitis, or eczema. See 38 C.F.R. § 4.20 (providing that 
when an unlisted condition is encountered, that condition may 
be rated by analogy).

Effective August 30, 2002, during the pendency of the appeal, 
VA revised the schedular rating criteria for the evaluation 
of skin disorders, to include for dermatitis and scars. See 
67 Fed. Reg. 49,596 (2002) (codified at 38 C.F.R. § 4.118).

Under the criteria in effect when the veteran filed the claim 
for an increased evaluation, DC 7806 provided that a 
noncompensable rating was assigned for eczema where there was 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  For a 10 percent rating to 
be assigned, the evidence needed to show eczema with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  If the exudation or itching was 
constant and there were extensive lesions or marked 
disfigurement, a 30 percent disability rating was assigned.  
38 C.F.R. § 4.118, DC 7806 (2002).

The Board observes that effective August 30, 2002, the 
schedular criteria used to evaluate disabilities of the skin 
were amended.  Under the revised version of DC 7806 
pertaining to dermatitis or eczema, where less than 5 percent 
of the entire body or exposed body areas are affected, and no 
more than topical therapy is required during the past 12-
month period, a 0 percent (i.e., noncompensable) rating is 
assigned.  In order for a 10 percent rating to be assigned, 
the evidence must show that at least 5 percent, but less than 
20 percent, of the entire body or the exposed areas are 
affected, or it must show that intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  Where 20 to 40 percent of the 
entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period, a 30 
percent rating is assigned.  38 C.F.R. § 4.118, DC 7806 
(2006).

A note to the revised rating criteria provides that 
dermatitis or eczema may also be rated as disfigurement of 
the head, face, or neck, (DC 7800) or scars (DCs 7801-7805) 
depending upon the predominant disability.  Id.

In this case, the veteran's skin condition is currently rated 
under DC 7806.  DC 7813 provides that dermatophytosis 
(ringworm: of body, tinea corporis; of head, tinea capitis; 
of feet, tinea pedis; of beard area, tinea barbae; of nails, 
tinea unguium; of inguinal area (jock itch), tinea cruris) is 
rated as disfigurement of the head, face or neck under DC 
7800, as scars under DC 7801 through7805, or as dermatitis 
under DC 7806, depending upon the predominant disability.  As 
discussed below, there is no evidence of scarring and the 
veteran's predominant disability is most akin to dermatitis.  
Therefore, the Board will evaluate the veteran's condition 
under the criteria set forth in DC 7806.

As indicated above in reference to the procedural history of 
the veteran's claim on appeal, the RO by rating action in 
October 2005 has considered both his tinea pedis and 
dyshidrotic eczema of the bilateral palmar surface and 
papular atopic dermatitis as a single disability, for 
purposes of determining the appropriate level of disability 
compensation for his service-connected dermatological 
conditions.  Having reviewed the medical evidence, the Board 
concurs with the RO in rating these conditions together as 
they are essentially the same conditions and symptomatology 
as indicated by the August 2005 VA examiner.  The rule 
against "pyramiding" provides that the evaluation of the same 
disability or the same manifestations under various diagnoses 
is prohibited).  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
Note that on VA dermatological examination, the diagnosis 
provided an overall examination of the veteran's exposed body 
area noting that 1 percent of the exposed skin and 
approximately 10 percent of the total body surface was 
affected.  In addition the veterans skin disorders are all 
rated under the same analogous rating for eczema.  
Consequently, the consideration of the veteran's 
dermatological pathology as a single conditions is warranted, 
and will provide an objective basis for an overall level of 
compensation in this case.

In reviewing the medical evidence pertaining to the veteran's 
skin condition, the former version of the rating criteria for 
eczema (in effect prior to the August 30, 2002 regulatory 
revision) may be applied to determine the disability rating 
that is warranted for the entire timeframe since he filed his 
May 2002 claim.  Since August 30, 2002, the revised criteria 
for evaluating dermatitis or eczema may be applied as well. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); 38 U.S.C.A. § 5110(g).

The record indicates that, as of May 2002, the objective 
findings with regard to the veteran's tinea pedis and 
dyshidrotic eczema of the bilateral palmar surface and 
papular atopic dermatitis did not reveal eczema with constant 
exudation or itching, and there were no extensive lesions or 
marked disfigurement.  As such the symptomatology did not 
warrant more than a 10 percent evaluation in accordance with 
the former version of the rating criteria under DC 7806. 

Moreover, the report of the veteran's November 2002 
dermatological examination reflects no evidence of erythema, 
warmth, tenderness, or drainage, but only mild pruritus.  
Mild hyperkeratosis was noted on the bilateral palms, and 
hyperkeratotic plaques were noted on the dorsal aspect of the 
right foot, but no evidence of scale, or cutaneous findings 
in the interdigital spaces, and all 10 toenails were normal.  
These findings are supportive of the assignment of a 10 
percent evaluation, but no more.  

The more recent August 2005 dermatological examination 
revealed a small 5.0 cm by 5.0 cm area of alopecia, with no 
erythema or scale on the veteran's right cheek.  The plantar 
surface of his feet revealed a minimally erythematous macular 
eruption with diffuse fine scale.  There were several 
hyperpigmented macules and hypherthrophic eroded lesions of 
the left foot consistent with ruptured vesicles, and 3 to 4 
intact vesicles.  There were no systemic or nervous 
manifestations. The veteran had no functional, activities, or 
occupational impairment.  Only a 1 percent exposed skin area 
of the face was involved, while an approximate 10 percent 
total surface body area was affected.

The record does not at any point show that tinea pedis and 
dyshidrotic eczema of the bilateral palmar surface and 
papular atopic dermatitis was characterized by constant 
itching or exudation, extensive lesions or marked 
disfigurement, which would correspond to the next higher 30 
percent rating under the former rating criteria. 

With respect to the availability of any higher rating since 
August 2002 under the revised criteria, as noted the August 
2005 examination revealed that the area of skin affected 
included no more than 1 percent of the exposed skin of the 
face, and approximately 10 percent of the total surface body 
area, with no systemic manifestations.

To warrant a 30 percent rating, the evidence must show that 
between 20 and 40 percent of the entire body or 20 to 40 
percent of the exposed areas are affected, or that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks during 
the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(effective since August 30, 2002).  These requirements have 
not been found based upon the above-referenced findings.

Accordingly, entitlement to a rating in excess of 10 percent 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The preponderance of the evidence is against the 
claim for an increased rating.  As such, the case does not 
present an approximate balance of positive and negative 
evidence for the application of the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for tinea pedis and 
dyshidrotic eczema of the bilateral palmar surface and 
papular atopic dermatitis is denied.


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


